Exhibit 10.1

Hyatt Hotels Corporation

Amended and Restated Summary of Non-Employee Director Compensation

(June 2010)

All non-employee Directors of Hyatt Hotels Corporation (“HHC”) will be entitled
to receive the following compensation pursuant to the non-Employee Director
Compensation Program (the “Program”):

 

I. BOARD RETAINERS AND COMMITTEE FEES:

Members will be entitled to both annual retainers for service on the board of
directors of HHC (the “Board”) as well as service as members on any committee of
the Board1 in the following amounts:

Board Annual Retainers:

 

  •  

$50,000 annual cash retainer (“Annual Fee”). The Annual Fee will be paid on a
quarterly basis, if the Director has served the entire fiscal quarter. Directors
will receive a check for $12,500 after the end of each fiscal quarter, but may
elect to receive all or a portion of the Annual Fee in shares of HHC Class A
Common Stock (“Stock”). If shares of Stock are selected, the date of grant will
be the penultimate business day of the fiscal quarter and will be considered
delivered on such date. The Stock will be reflected in the brokerage account
established by HHC for the Director.

 

  •  

$75,000 payable in the form of shares of Stock (“Annual Equity Retainer”). The
Annual Equity Retainer will be paid on a quarterly basis, if the Director has
served the entire fiscal quarter. Directors will receive the Annual Equity
Retainer equal to the value of $18,750 in Stock at the end of each fiscal
quarter. The number of shares of Stock issued under the Annual Equity Retainer
for each fiscal quarter grant will be determined using the price of Stock as of
the penultimate business day of the fiscal quarter and will be considered
delivered on such date.

 

  •  

Newly elected Directors will receive $75,000 payable in the form of Stock
(“Initial Equity Retainer”). The Initial Equity Retainer will be payable on the
date of election or appointment as a Director equal to the value of $75,000 in
Stock.2

Committee Retainers:

 

  •  

$3,000 annual cash retainer for members of Committees other than Audit
Committee.

 

  •  

$9,000 annual cash retainer for members of Audit Committee.

 

 

1 Committee retainers and fees will be paid in cash only and Directors will not
have the right to elect to receive Stock or RSUs in lieu of cash.

2

Note: The deferral feature was removed in July of 2009 and the payment date for
the Initial Equity Retainer was changed from the 13th month following date of
election or appointment to the date of election or appointment.



--------------------------------------------------------------------------------

Committee Chair Retainers:3

 

  •  

$25,000 annual cash retainer for Audit Committee Chair.

 

  •  

$12,000 annual cash retainer for Compensation Committee Chair.

 

  •  

$6,000 annual cash retainer for all other Committee Chairs.

Committee Meeting Fees (in person or telephonic):4

 

  •  

$1,200 cash per meeting.

 

II. DIRECTORS DEFERRED COMPENSATION PLAN

 

  •  

Directors may defer receipt of all or any portion of their Annual Fee or Annual
Equity Retainer (collectively the “Retainer”) pursuant to a Directors’ Deferred
Compensation Plan (the “Deferred Plan”).

 

  •  

Amounts deferred under the Deferred Plan will be denominated in restricted stock
units (each an “RSU”), which entitles the Director the right to receive shares
of Stock (not subject to restrictions other than the minimum ownership
requirements described below) at a set time in the future.

 

  •  

RSUs do not entitle the Director to rights as a stockholder. Stock will be
issued and delivered in settlement of the RSU automatically on the earlier of
the Director’s termination of service as a Director for any reason, or a change
of control (within the meaning of the current LTIP). However, at the time of the
election to receive RSUs, a Director may elect to have the Stock delivered in
settlement of the RSU in the fifth calendar year after deferral.5

 

  •  

RSUs will carry dividend equivalent rights for each RSU. In the event that HHC
pays dividends, dividend equivalent rights entitle the Director to receive
dividends on the RSUs as if they were actually issued shares of Stock.

 

 

3 Committee Chairs receive only the Committee Chair retainer and not the
committee retainer. The Committee Chair Retainers and Committee Retainers will
be paid in quarterly installments on the penultimate business day of the quarter
based on the Committee Chair’s and member of Committee’s service for such
quarter.

4 Committee meeting fees will be paid for attending entire meetings (with
appropriate exceptions as determined by the Committee Chair). Committee meeting
fees will not be paid to ex-officio members of a committee.

5 Delivery of the Stock cannot be accelerated other than on termination as a
Director or Change in Control. Delivery of the Stock may be deferred beyond five
years, but such deferral must be for at least an additional five years and the
election to delay delivery must be made at least 12 months prior to the year in
which the Stock was otherwise to be delivered.

 

2



--------------------------------------------------------------------------------

III. OTHER TERMS

 

  •  

Deferral Elections: To the extent a Director desires to defer receipt of all or
any part of the Retainers under the Deferred Plan, such election must be made on
or prior to December 31 of the prior calendar year. Once an election to defer is
made, it may be revoked and changed only for future years.

 

  •  

Calculation of Number of Shares of Stock or RSUs: The number of shares of Stock
or shares subject to RSUs to be delivered to a Director will be calculated by
dividing the dollar amount of the relevant entitlement by the fair market value
of a share of Stock at the closing price of Stock on the date of the grant. Only
whole shares of Stock or RSU’s will be issued and the remaining partial value
for each fiscal quarter will be accumulated and allocated to the next fiscal
quarter, however, in the last fiscal quarter, the value of the grant will be
rounded up to the next whole share of Stock.

For purposes of calculating shares of Stock deliverable in payment of the
Initial Equity Retainer, the fair market value shall be determined on the date
the Director is elected/appointed to the Board of Directors. Only whole shares
of Stock will be issued and the value of the Initial Equity Retainer will be
rounded up to equal the next whole share of Stock.

 

  •  

Vesting: All shares of Stock or RSUs will be immediately vested.

 

  •  

Minimum Required Ownership: Each non-employee Director must accumulate and own,
directly or indirectly, at least $150,000 worth of the Company’s common stock
(or common stock equivalents held under the Deferred Plan) at all times during
his or her tenure on the Board; provided, that non-employee Directors will have
up to three (3) years following the Company’s initial public offering (“IPO”) of
its Class A common stock to meet this ownership requirement and any new
non-employee Directors following the Company’s IPO will have up to five
(5) years of service on the Board to meet this ownership requirement. If the
market value of a Director’s stock should fall below $150,000 (following the
relevant accumulation period), such Director shall not be permitted to sell any
of the Company’s common stock until the market value shall once again exceed
$150,000 (other than in connection with a change of control transaction).

 

IV. TAX TREATMENT OF STOCK AND RSUs:

 

  •  

Directors will be taxed as ordinary income on the value of the Stock on the date
the Stock is issued and delivered. The capital gain and Rule 144 holding periods
both begin on such date.

 

  •  

Directors will not be taxed on RSUs until the actual shares are issued and
delivered. At that time, the value of the shares delivered will be taxable as
ordinary income. For purposes of Rule 144 and capital gain tax rules, the
relevant “holding period” does not begin until the shares (as opposed to RSUs)
are actually issued.

 

3